Filed 10/13/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 240







State of North Dakota, 		Plaintiff and Appellee



v.



Deidra Berg, a/k/a Deidra Taraba, 		Defendant and Appellant







No. 20150076







Appeal from the District Court of Stark County, Southwest Judicial District, the Honorable Dann E. Greenwood, Judge.



AFFIRMED.



Per Curiam.



Rhonda R. Ehlis, Assistant State’s Attorney, 51 Third Street East, Suite 202, Dickinson, N.D. 58601, for plaintiff and appellee; on brief.



Matthew J. Arthurs, 220 North Fourth Street, Bismarck, N.D. 58501, for defendant and appellant; on brief.

State v. Berg

No. 20150076



Per Curiam.

[¶1]	Deidra Berg appeals from a district court order for revocation of probation and amended criminal judgment sentencing her to two years of incarceration.  She argues the district court abused its discretion because its two-year sentence was unreasonable since she had already served time in prison.  We summarily affirm under N.D.R.App.P. 35.1(a)(4) and (7).  
See
 
State v. Wardner
, 2006 ND 256, ¶ 11, 725 N.W.2d 215 (quoting 
Davis v. State
, 2001 ND 85, ¶ 11, 625 N.W.2d 855 (“‘Under N.D.C.C. § 12.1-32-07(6), a trial court is authorized to resentence a defendant who violates a condition of probation to any sentence that was initially available . . . .’”)).  
See also
 
Wardner
 at ¶ 27 (quoting 
State v. Ennis
, 464 N.W.2d 378, 382 (N.D. 1990) (“[A]ppellate review of the sentence itself focuses only on whether the district court ‘acted within the limits prescribed by statute, or substantially relied on an impermissible factor.’”)).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner